Citation Nr: 1806198	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy.

2.  Entitlement to service connection for muscle atrophy.

3.  Entitlement to service connection for bilateral polyneuropathy of the lower extremities.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected phlebitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2008 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Below is a discussion of the procedural history of the claims presently before the Board.  

The September 2008 rating decision denied entitlement to a disability rating in excess of 10 percent for status post phlebitis, right lower extremity.  The November 2009 rating decision denied entitlement to service connection for varicose veins, reflex sympathetic dystrophy, a foreign body reaction, muscle atrophy, a bilateral hip condition, and bilateral lower extremity polyneuropathy.  As discussed in detail in the August 2014 Board remand, the Veteran submitted timely notices of disagreement with these rating decisions for all issues decided therein.  

A Statement of the Case (SOC) was issued for the Veteran's claim of entitlement to an increased rating for status post phlebitis, right lower extremity, in September 2011.  An SOC was issued for the claims of entitlement to service connection for varicose veins, reflex sympathetic dystrophy, and muscle atrophy in October 2012.  The Veteran submitted timely Substantive Appeals after the issuance of both Statements of the Case.  

In the August 2014 remand, the Board assumed jurisdiction over the issues of entitlement to service connection for a foreign body reaction, a bilateral hip disorder, and bilateral polyneuropathy of the lower extremities, and remanded the claims for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The claims of entitlement to an increased rating for status post phlebitis, right lower extremity, and entitlement to service connection for varicose veins, reflex sympathetic dystrophy, and muscle atrophy, were also remanded in the August 2014 remand.

Thereafter, in a September 2017 rating decision, the RO granted service connection for varicose veins of the right lower extremity and for a foreign body reaction.  Also in the September 2017 rating decision, the RO recharacterized the Veteran's appeal of entitlement to a disability rating in excess of 10 percent for service-connected phlebitis of the right lower extremity, labeling the condition as status post phlebitis, right lower extremity with varicose veins and foreign body reaction, and increased the 10 percent disability rating to 20 percent, effective December 9, 2008, the date VA received the Veteran's claims of entitlement to service connection for varicose veins and foreign body reaction.  The grant of service connection for varicose veins of the right lower extremity and foreign body reaction represent a full grant of the benefits sought for those appeals, and the issues of service connection for these conditions are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Still in September 2017, an SOC was issued for the issues of entitlement to service connection for bilateral lower extremity polyneuropathy and a bilateral hip disorder, pursuant to the August 2014 remand.  The Veteran did not submit any statement that can be construed as a substantive appeal for the issue of entitlement to service connection for a bilateral hip disorder.  However, in November 2017, the Veteran submitted a statement asserting that he was entitled to service connection for bilateral lower extremity polyneuropathy on a secondary theory of entitlement and that he wished this appeal to be submitted to the Board.  As the November 2017 statement was received within 60 days of the appealed rating decision, the Board accepts the statement in lieu of a Substantive Appeal Form 9.  38 C.F.R. §§ 20.202, 20.302 (2017).  As such, the Board has jurisdiction over the claim.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in August 2013.  This judge has since retired.  In November 2017, the Board submitted a letter to the Veteran indicating that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  The letter provided the Veteran with an opportunity to present testimony at a new hearing before a different Veterans Law Judge.  In a response received in November 2017, the Veteran indicated that he does not wish to appear for another hearing.  See November 2017 correspondence.  A transcript of August 2013 hearing is of record.

Last, and before proceeding to the appeals presently before the Board, the Board notes that the Veteran has perfected appeals of entitlement to an increased rating for PTSD with depression and entitlement to a total disability rating based on individual unemployability.  However, the Veteran has requested a Board hearing for these appeals, and these issues are being separately developed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is required for all claims for compliance with the August 2014 remand directive to obtain outstanding private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159 (c)(1) (2017).  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board directed that outstanding private treatment records be obtained on remand, particularly identifying records of treatment of the Veteran's claimed conditions through Kaiser Permanente.  Pursuant to the Board remand, the Veteran was provided forms of authorization to disclose information to VA.  He submitted a completed authorization in July 2016.  However, an August 2016 Medical Records Request Reject Notice indicated that the facility identified on the release was a non-private facility and that obtaining the records should be done through the traditional process.  The Board notes that the signed authorization identifies the VA Medical Center in Fresno, California.  This would seemingly be the reason that outstanding relevant records from Kaiser Permanente have not been obtained.  The Veteran has since then reiterated that these records are necessary.  In a November 2017 statement, he noted that records from Kaiser Permanente had be obtained up to 2009, but subsequent records were not obtained, notwithstanding the Board's August 2014 remand directives.  The Board finds that remand is yet again required to obtain outstanding private treatment records.  

Regarding the claims of entitlement to service connection for reflex sympathetic dystrophy and muscle atrophy, remand is required to obtain adequate opinions.  Where VA provides the veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  Here, the 2017 examinations obtained on remand are inadequate for adjudication purposes.

As noted by the Board in August 2014, the Veteran was accorded VA examinations in October 2009, one of which found, in essence, that he did not have muscle atrophy or reflex sympathetic dystrophy.  However, an addendum also dated in October 2009 by another VA examiner did state the Veteran's current symptoms fit nicely with the diagnosis of complex regional pain syndrome, formerly referred to as reflex sympathetic dystrophy.  In a separate evaluation form, a diagnosis of reflex sympathetic dystrophy with muscle atrophy, right leg, was made.  The Board remanded the claims in order to obtain etiological opinions for diagnosed complex regional pain syndrome, formerly referred to as reflex sympathetic dystrophy, and muscle atrophy of the right lower extremity.  

On remand, examinations and opinions were provided in July and September 2017.  In a July 2017 VA examination, a VA examiner conducted an examination that reportedly showed measurements of the lower extremities that were within normal limits, not meeting the criteria for a 2.5 centimeter or greater difference between the two lower extremities.  As such, the examiner opined that the Veteran less likely than not had a diagnosis of muscle atrophy that was incurred or otherwise the result of active service.  Similarly, in a clarification report created in September 2017, the VA examiner found that it was less likely than not that the Veteran had a current diagnosis of reflex sympathetic dystrophy that was incurred in or otherwise the result of his active service.   In the discussion, the examiner referred to the VA examination dated in October 2009 showing that the Veteran did not have reflex sympathetic dystrophy with muscle atrophy of the right leg on examination.  The examiner reaffirmed that examination finding with by referring to similar results in July 2017.  

The July and September 2017 examination and opinions are inadequate for adjudication purposes.  The opinions reflected consideration of the VA examination conducted in October 2009 that showed no diagnosis of reflex sympathetic dystrophy with muscle atrophy.  However, as noted above, an addendum also dated in October 2009 by another examiner indicated the Veteran's current symptoms fit nicely with the diagnosis of complex regional pain syndrome, formerly referred to as reflex sympathetic dystrophy.  In a separate evaluation form, a diagnosis of reflex sympathetic dystrophy with muscle atrophy, right leg, was made.  The record presently contains conflicting evidence pertaining to the threshold question of present disability.  The July and September 2017 VA examination and opinion did not reconcile these contradictory findings.  Absent further clarification, the Board is unable to adjudicate the claims of entitlement to service connection for complex regional pain syndrome (reflex sympathetic dystrophy) and muscle atrophy of the right leg.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, make efforts to obtain outstanding private treatment records from Kaiser Permanente since May 2009.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature etiology of his claimed complex regional pain syndrome (reflex sympathetic dystrophy) and muscle atrophy of the right leg.  .  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must ascertain whether the Veteran has a diagnosis of complex regional pain syndrome or reflex sympathetic dystrophy AND/OR muscle atrophy of the right leg.  In doing so, the examiner must reconcile his or her findings with the discrepant findings found in separate October 2009 VA examinations and opinions and the July and September 2017 VA examination and opinion.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed complex regional pain syndrome (or reflex sympathetic dystrophy) or muscle atrophy of the right leg had onset in or is otherwise related to the Veteran's military service.  

c.  If the examiner determines any such disability is not directly related to service, then he or she must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) it was caused or aggravated (permanently worsened) by the service-connected phlebitis of the right lower extremity.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



